Leon B. Polsky, J.
The defendant moves for an order directing the Special Prosecutor to make available transcripts of the defendant’s entire testimony before the Grand Jury which voted the indictment against him.
The People oppose disclosure of that portion of the minutes which it claims are unrelated to the charges contained in the indictment herein and request that I review the minutes with the specific aim of ascertaining whether the withheld portion of the minutes should be turned over.
Assuming arguendo that the withheld minutes have nothing whatsoever to do with the charges contained in the pending indictment, nevertheless I am constrained under what I believe to be the clear, unambiguous and peremptory language of CPL 240.20 (subd 1), to direct that the People furnish the defendant with a record of all "testimony given by [the] defendant before the grand jury which filed the indictment”.
For discovery purposes, the court considers any colloquy while the defendant was present in the Grand Jury room to be an integral part of the testimony of the witness defendant, and it, too, shall be turned over to the defense.